Citation Nr: 1440042	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  06-38 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange and/or exposure to smoke and other chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from December 1948 to September 1952 and from April 1956 to August 1972.  The Veteran died in April 2006 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2009, the Board denied service connection for the cause of the Veteran's death, to include as secondary to herbicide exposure.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the appellant's representative before the Court and VA's General Counsel submitted a Joint Motion to Vacate and Remand (Joint Motion) the June 2009 decision to the Court, who granted the Joint Motion in an Order issued in March 2010.  

In August 2010, February 2012, November 2012, and July 2013, the Board remanded the case to the RO for further evidentiary development in accordance with the directives in the Joint Motion, which has been substantially completed to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran died in April 2006 as the result of complications from lung cancer.

2.  At the time of his death, the Veteran had no service-connected disabilities. 

3.  While the Veteran had active service during the Vietnam Era in Thailand on an Air Force Base on which herbicide agents were used, the evidence fails to reflect that the Veteran's duties exposed him to herbicides, which were used exclusively on the perimeter of the base.

4.  The Veteran developed lung cancer many years after service, and a probative medical opinion fails to link his lung cancer to his in-service occupational exposure to smoke and other chemicals.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange and/or smoke or other chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters issued in June and November 2006 partially satisfied the duty to notify provisions, as the notice informed the appellant of the criteria for establishing service connection for the cause of the Veteran's death and of the respective duties of the appellant and VA for obtaining evidence.  The Board acknowledges that the appellant was not specifically informed that the Veteran was not service-connected for any disabilities during his lifetime or the requirements to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, as the record reflects the appellant's actual knowledge of this information, as reflected in her arguments and submitted statements, any failure to accordingly advise the appellant is deemed harmless.  Moreover, the February 2010 Joint Motion did not address any duty to notify issues.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).  After the issuance of the aforementioned notice, the claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.  

With regard to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Additionally, pursuant to the Board's remand directives, research was conducted in an effort to produce evidence of the Veteran's in-service activities that would have resulted in his herbicide exposure, thereby providing a basis for presumptively awarding service connection for the cause of his death; however, these efforts were not fruitful, and the record does not indicate that any further research could produce this evidence.

The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  A VA opinion was most recently obtained in June 2014; the record does not reflect, and neither the appellant nor her representative has asserted, that this opinion is inadequate for deciding the claim.  The VA opinion is unequivocally stated, predicated on a review of the Veteran's claims file, and is supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, while the examiner concluded that the requested opinion could not be rendered without resorting to speculation, the examiner clarified that no further evidence, not already of record, would provide a basis for rendering a non-speculative opinion, as the opinion requested was beyond the scope of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection for the Cause of the Veteran's Death

The Veteran was diagnosed with lung cancer in July 2003, and as reflected on his death certificate, he died from complications of the disease in April 2006.

The appellant asserts that the Veteran developed lung cancer as a result of his exposure to Agent Orange during his period of service in the Thailand during the Vietnam Era.  Alternatively, the appellant asserts that the Veteran's twenty-three-year occupational exposure  to smoke and various chemicals as a firefighter during service caused or contributed to his later development of lung cancer.  The appellant posits that because the Veteran was never a "heavy" cigarette-smoker and had ceased smoking cigarettes approximately 10 years prior to his diagnosis of lung cancer, his in-service occupational exposure to smoke and other chemicals is more likely to have caused his lung cancer than his history of tobacco use.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

Turning first to whether the Veteran's cause of death, lung cancer, was incurred during service, the appellant does not assert, and the Veteran's service treatment records do not suggest, that the Veteran developed this disease during service or shortly thereafter.  Rather, as referenced above, the Veteran was first diagnosed with lung cancer in 2003, more than 30 years after his discharge from active service in 1972.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  The evidence does not suggest that the lung cancer manifested many decades earlier closer in time to the Veteran's service.

With regard to the appellant's theory that the Veteran developed lung cancer after service as a result of his exposure to smoke and other chemicals during the twenty-three years in which he served as a firefighter during his active service, the appellant, as a lay person, does not possess the requisite medical expertise to link the Veteran's post-service development to lung cancer to his in-service exposure to smoke and other chemicals, as the etiology of various forms of cancer is a complex medical question requiring related clinical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, competent medical evidence is required to decide the claim.

While the appellant has submitted medical literature discussing the correlation between occupational exposure to carcinogenic agents and the development of lung cancer, the literature is broad in its scope and not tailored to the Veteran's case; therefore, the literature cannot serve as sufficient probative medical evidence linking the Veteran's cause of death to service.

Pursuant to the mandates of the February 2010 Joint Motion, the Board has attempted to obtain a probative medical opinion regarding whether the Veteran's cause of death, lung cancer, is related to his in-service occupational exposure as a firefighter to smoke and other chemicals.  As reflected in the Board's prior remands, the medical opinions obtained prior to 2014 were deemed inadequate for various reasons.  However, the June 2014 VA medical opinion is adequate for deciding the claim, as discussed above.  

Prior to rendering this medical opinion in June 2014, the VA pulmonologist reviewed the Veteran's claims file, which reflects that in July 2003 (the month he was diagnosed with lung cancer), the Veteran reported a history of smoking one pack of cigarettes per day beginning at approximately age 16 (in approximately 1947), and that he ceased smoking cigarettes in 1996.

The VA pulmonologist concluded that an opinion as to whether the Veteran's lung cancer was due to his approximate fifty-year history of tobacco use and/or his approximate twenty-three year history of occupational exposure to smoke and other chemicals could not be rendered without resorting to speculation.  The pulmonologist stated that while it is possible that either of these factors, or other unknown risk factors, or any combination thereof, could have caused the Veteran to develop lung cancer, determining whether one or multiple factors caused his lung cancer was not feasible, as there is no test for determining the etiology of cancer, and thus the inquiry was beyond the scope of medical knowledge.

Therefore, as the only probative medical evidence of record, namely the June 2014 VA medical opinion, does not establish a likely causal relationship between the Veteran's service and his post-service development of lung cancer, a basis for granting direct service connection as due to in-service exposure to smoke or other chemicals has not been presented.  That is, the appellant has not met her burden of proving the claim to the point that the evidence is at least in equipoise.

Turning next to whether the Veteran's cause of death, lung cancer, is related to in-service herbicide exposure, service connection based on herbicide exposure may be granted for veterans who served in Thailand during the Vietnam Era on one of the Air Force Bases whose perimeters were secured by the use of herbicides, if the evidence establishes that the veteran's service involved his or her presence on the base perimeters.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (M21-1MR).  Exposure to base perimeters must be reflected by the veteran's military occupational specialty (such as a security policeman, a security patrol dog handler, a member of a security police squadron), performance evaluations, or other credible evidence.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q). 

Once a veteran's exposure to an herbicide agent, such as Agent Orange, during active service is established, certain specific diseases, including respiratory cancers, such as lung cancer, shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  

Between September 1967 and August 1968, the Veteran served on the Don Muang Royal Thailand Air Force Base (RTAFB), one of the air bases that used herbicide agents to secure the base perimeter.  During this period of service, the Veteran was assigned the military occupational specialty of firefighter.  As argued by the appellant's representative, the Veteran's duties as a firefighter could have required his presence on the base perimeters due to emergent circumstances, such as brush or range fires on the base perimeter.  Accordingly, service records were researched in an effort to obtain evidence reflecting any such perimeter fires, or other emergent circumstances requiring firefighter presence, on the perimeters of the Don Muang RTAFB during the Veteran's period of service.  

However, these research efforts were not fruitful.  The Veteran's personnel file does not document any activities requiring his presence on the base perimeter, to include that he extinguished a brush fire or range fire in the perimeters of Don Muang RTAFB.  While there is evidence that he had to deal with at least one fuel spill during the period from March 26, 1968 and July 24, 1968, the spill appears to have occurred on the flight line in the interior of the base.  Moreover, a review of the official unit histories of the Veteran's assigned unit, the 631st Combat Support Group, and the Civil Engineering Section (which was responsible for the firefighting department), during the Veteran's period of service on Don Muang RTAFB failed to document any specific firefighting incidents.

Given the lack of evidence establishing the Veteran's presence on the perimeter of the Dan Muang RTAFB, the Veteran's exposure to herbicides may not be presumed, and thus a basis for awarding service connection for the Veteran's cause of death, lung cancer, as presumptively due to in-service herbicide exposure, has not been presented.  

In sum, given the lack of evidence upon which to link the Veteran's cause of death, lung cancer, either directly or presumptively to service, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange and smoke or other chemicals, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


